Citation Nr: 0927175	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, for accrued benefits purposes.

2.  Entitlement to service connection for a left hip 
disorder, for accrued benefits purposes.

3.  Entitlement to service connection for a left knee 
disorder, for accrued benefits purposes.

4.  Entitlement to service connection for a right knee 
disorder, for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the 
Veteran's death for purposes of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954, from February 1955 to February 1958, and from 
April 1958 to May 1983.  He died in October 2004; the 
appellant is his spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  That decision was mailed to the appellant 
from the RO in Louisville, Kentucky, which has retained 
jurisdiction over the claim file.

The appellant presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
claims file.

In January 2008, the Board remanded these matters for 
additional development.  After completing the actions 
requested by the Board, in February 2009, the RO continued 
its denial of each claim (as reflected in a supplemental 
statement of the case).


FINDINGS OF FACT

1.  Disabilities of the low back, left hip, and bilateral 
knees did not initially become manifest in service, or, to a 
compensable degree, within one year following separation from 
service; and there is no competent conclusive evidence 
linking these disabilities to service.

2.  During the Veteran's lifetime, service connection was 
established for residuals of a right shoulder dislocation, 
and for residuals of left 4th and 5th metacarpal fractures, 
each evaluated as noncompensable from June 1, 1983.

3.  The immediate cause of the Veteran's death was myocardial 
infarction due to or as a consequence of arteriosclerotic 
vascular disease.

4.  There is no etiological relationship between any disorder 
that caused his death and the Veteran's active service, nor 
are the Veteran's service-connected disabilities contributory 
causes of the disorder that caused his death. 




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran service, nor may it be presumed to have been 
incurred in service for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

2.  A left hip disability was not incurred in or aggravated 
by the Veteran service, nor may it be presumed to have been 
incurred in service for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

3.  A right knee disability was not incurred in or aggravated 
by the Veteran service, nor may it be presumed to have been 
incurred in service for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

4.  A left knee disability was not incurred in or aggravated 
by the Veteran service, nor may it be presumed to have been 
incurred in service for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

5.  The cause of the Veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1310, 1312, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2004, prior to its initial adjudication of 
the claims.  Although the appellant was not been provided 
notice of the type of evidence necessary to establish 
disability ratings or effective dates until August 2006, 
after initial adjudication, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the timing error with 
respect to such notice was no more than harmless error.

Regarding the requirements of Hupp, which pertain only to the 
DIC claim, the Board acknowledges that the RO did not provide 
a statement of the conditions for which the Veteran was 
service-connected at the time of his death, as will be 
discussed below, the appellant does not contend that the 
Veteran's service-connected disabilities caused or 
contributed to cause his death.  Rather, she contends that 
the arteriosclerotic vascular disease noted on the death 
certificate was incurred during active service.  Therefore, 
there is no prejudice to her in the RO's failure to list the 
service-connected disabilities.  

Moreover, the appellant has demonstrated actual knowledge of 
the evidence necessary to substantiate her claim.  In her 
hearing testimony, and in written argument included with her 
claim, the notice of disagreement, and VA Form 9, the 
appellant has discussed in detail the evidence pertinent to 
her claim and her assertions with regard to causation.  
Moreover, the appellant is represented in these matters, and 
her representative has provided written argument.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Given the appellant's statements, and those of her accredited 
representative, the Board finds that, the record also 
indicates that she has demonstrated actual knowledge of the 
information and evidence needed to establish service 
connection for the cause of the Veteran's death.  

Regarding the duty to assist, the Board notes that, with 
respect to the accrued benefits claims, only evidence that 
was of record at the time of the Veteran's death may be 
considered.  Accordingly, there is no further development to 
be considered.  With respect to the claim for service 
connection for the cause of death, the service treatment 
records and pertinent VA medical records and private records 
have been obtained.  In response to the Board's January 2008 
remand, additional records were obtained from the Ireland 
Army Hospital at Fort Knox, Kentucky.  Neither the appellant 
nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate that claim.  The Board is also unaware of any 
such outstanding evidence.  

While the record does not contain a medical opinion regarding 
the etiology of the myocardial infarction and 
arteriosclerotic vascular disease that caused and/or 
contributed to cause the Veteran's death, the Board finds 
that such is not necessary in this case.  The VCAA and its 
implementing laws and regulations provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence of a current disability, or 
persistent or recurrent symptoms of disability, establishes 
that the Veteran suffered an injury or disease in service, 
indicates that the claimed disability or symptoms may be 
associated with the established injury, or disease in service 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

As will be discussed in more detail below, a cardiovascular 
disability was not diagnosed as chronic during service, and 
was not noted as other than chronic.  Although a left atrial 
induction defect was noted in service, an EKG conducted in 
conjunction with the separation examination was normal, as 
were findings pertinent to the heart and vascular system, and 
there was no subsequent symptomatology for many years after 
discharge.  Accordingly, as there was no injury or disease in 
service that may be related to the cause of death, a medical 
opinion is not necessary.

The Board acknowledges the assertion of the appellant's 
representative that the January 2009 medical opinion 
regarding the etiology of the Veteran's claimed disabilities 
of the low back, left hip, and bilateral knees, is 
inadequate.  However, as will be discussed in more detail 
below, neither that opinion nor any future opinion can be 
considered in conjunction with those claims, as a 
determination as to accrued benefits must be based on the 
record as of the Veteran's death.  No additional evidence can 
be considered.  

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the appellant.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria

A.  Service Connection in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

B.  Accrued Benefits

Under 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2008), accrued 
benefits are defined as "periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid, shall, 
upon the death of such individual be paid."  

Because accrued benefits include those the Veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death, an 
appellant cannot furnish additional evidence that could be 
used to substantiate her claim, and VA cannot develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4) (2008).

C.  Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if such veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5 (2008).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service connection for cardiovascular disease may be presumed 
if it is manifested to a degree of 10 percent within one year 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

III.  Analysis

A.  Accrued Benefits Claims.

The Board has carefully reviewed the record and concludes 
that, at the time of his death, the Veteran had the following 
pending claims: (1) entitlement to service connection for a 
low back disorder, (2) entitlement to service connection for 
a left hip disorder, (3) entitlement to service connection 
for a left knee disorder, (4) entitlement to service 
connection for a right knee disorder.

Other than those claims listed above, the Board finds that 
the Veteran did not have any further claims pending at the 
time of his death.  As such, the only basis for entitlement 
to accrued benefits is through these four pending claims, all 
of which will be discussed below.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  

The Board notes that, although a medical opinion was obtained 
at the Board's request, in January 2009, in retrospect, the 
opinion request should not have been made, because newly 
obtained evidence cannot be used in adjudicating a claim for 
accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000(a); simply put, the opinion cannot legally be used 
in deciding the claims for accrued benefits.

At the time of death, in October 2004, the evidence of record 
included the service treatment records, VA outpatient 
records, the report of a July 1983 VA examination, as well as 
various statements of the Veteran.  Service treatment records 
show that the Veteran was seen on a few occasions with back 
complaints but they do not show that he was found to have a 
chronic back disorder.  Moreover, the service treatment 
records do not record any injury or disease affecting the 
Veteran's left hip or knees.  The report of examination for 
discharge in February 1983 shows that the Veteran's back and 
lower extremities were found to be normal on clinical 
evaluation.  Interim examinations in February 1955, December 
1957, December 1966, March 1970, June 1973, April 1975, May 
1976, July 1978, July 1979, March 1981 also contained normal 
findings.  

The post-service evidence includes a VA examination report 
dated in July 1983.  At that time, the Veteran complained of 
weakness in the elbows and wrists.  However, examination of 
the back was normal, as was examination of the lower 
extremities.  

The post-service evidence also includes a June 2004 letter 
from a VA physician assistant, which described X-ray evidence 
of spurring in the knees and left hip, and noted a diagnosis 
of degenerative disc disease of the lumbar spine.  The 
physician assistant stated that the "years in the military 
certainly could have caused and exacerbated the pain [the 
Veteran] feels in his left hip, knees and back."  However, 
medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In essence, the 
opinion of the physician assistant is inconclusive; and, as 
such, carries no probative weight.  

The only conclusive evidence of a nexus between the Veteran's 
back, left hip, and bilateral knee disabilities and his 
military service comes from his own statements, and those of 
the appellant.  However, this is not competent evidence of 
the alleged nexus since laypersons, such as the Veteran and 
the appellant, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the criteria for service connection are not met 
with respect to the back, left hip, and bilateral knee 
claims.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence conclusively 
supports any of the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Cause of Death Claim

The Veteran died in October 2004.  The cause of death, as 
listed on the death certificate, was myocardial infarction, 
due to or as a consequence of arteriosclerotic vascular 
disease.  At the time of his death, service connection was in 
effect for residuals of dislocation of the right shoulder, 
and for residuals of fractures of the 4th and 5th metacarpals 
of the left hand, each assigned a noncompensable rating.  

At the outset, the Board observes that the appellant does not 
contend, and the evidence does not demonstrate that any 
service-connected disability played a role in the cause of 
death.  It is the appellant's essential contention that the 
arteriosclerotic vascular disease that contributed to the 
cause of death was incurred during active service.  

Unfortunately, in this case, the medical evidence of record 
does not establish that a myocardial infarction or 
arteriosclerotic vascular disease had its onset in service or 
became manifest within a year of his discharge from military 
service.  Although an April 1974 electrocardiograph (EKG) 
indicates a left atrial induction defect, with several rule-
out diagnoses, there was no confirmed diagnosis resulting 
therefrom, and subsequent electrocardiographs conducted in 
1975 and 1976 were normal, as were EKGs conducted previously.  
The report of medical examination at separation from service 
in February 1983, and the reports of numerous interval 
examinations, show normal clinical findings for the heart and 
vascular system; and, an EKG conducted in conjunction with 
the separation examination was also normal.  The Veteran's 
blood pressure was 110/80 at separation.  

Immediately after service, the Veteran filed a claim for 
service connection for hypertension and "abnormal EKG," as 
well as several other conditions.  A VA examination was 
conducted in July 1983.  At that time, the Veteran's blood 
pressure readings were 120/80, 120/80, and 120/84.  The 
examiner found "no evidence of hypertension on examination 
today."  Examination of the heart was "normal."  The 
diagnosis was "[e]ssentially normal cardiovascular 
examination today."  Service connection for hypertension and 
cardiovascular disease was denied in September 1983.  

Subsequently, there is no record of treatment of any kind 
until February 1999, although the records indicate that the 
Veteran had a stroke in 1995.  At the September 2007 hearing, 
the Veteran's son testified that the Veteran began having 
heart problems in the early 1990s, and that the stroke 
occurred shortly afterwards.  In sum, although the evidence 
indicates a single abnormal EKG during service, there is no 
diagnosis of a chronic cardiovascular disability during 
service, nor did such a disability become manifest to a 
compensable degree within a year of discharge.  Moreover, 
there is no medical opinion that purports to relate the 
Veteran's cardiovascular disease to his military service.  

The appellant has also contended that exposure to Agent 
Orange contributed to cause the Veteran's death.  The law 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

However, while exposure to Agent Orange is presumed in this 
case, cardiovascular disease is not listed among the diseases 
that are deemed associated with herbicide exposure, under VA 
law.  See 38 C.F.R. § 3.309(e).  Indeed, circulatory 
disorders are included among the list of specific conditions 
for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era 
is not warranted.  Furthermore, the Secretary of Veterans 
Affairs (Secretary) has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).  There is no 
competent medical opinion of record that purports to relate 
the Veteran's myocardial infarction or vascular disease to 
exposure to Agent Orange.  

Although the appellant has recently maintained that the 
Veteran also had diabetes at the time of his death, the death 
certificate does not list diabetes as a principal or 
contributory cause of death, and there is no medical evidence 
suggesting that it caused or materially contributed to cause 
the Veteran's death.  As a lay person without medical 
training the appellant is not competent to comment on medical 
matters such as medical diagnosis or etiology, or the cause 
of death.  See Espiritu, 2 Vet. App. at 494-5.

The appellant also maintains that the nurse in attendance at 
the time of the Veteran's death stated that he died of a 
heart attack due to being exposed to Agent Orange.  However, 
the claims file does not contain any such opinion from the 
nurse, and the appellant's account of what a medical 
professional purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the medical evidence does not support the assertion 
of the appellant that the fatal myocardial infarction or 
arteriosclerotic vascular disease were related to the 
Veteran's military service on direct or presumptive bases.

There is also no clinical or other medical evidence of record 
which demonstrates any relationship between the Veteran's 
service-connected disabilities [residuals of shoulder and 
finger injuries] and his death.  In particular, the death 
certificate was notably silent as to the service-connected 
disabilities.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  The benefit 
sought on appeal is accordingly denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  In so concluding, the Board 
in no way intends to minimize the Veteran's sacrifices for 
his country, which are deserving of the highest respect.  The 
Board, however, is obligated to decide cases based on the 
evidence before it.


ORDER

Service connection for a low back disorder, for accrued 
benefits purposes, is denied.

Service connection for a left hip disorder, for accrued 
benefits purposes, is denied.

Service connection for a left knee disorder, for accrued 
benefits purposes, is denied.

Service connection for a right knee disorder, for accrued 
benefits purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


